Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.

Claims 1-20 are pending. Claims 1, 8, 17 and 18  are currently amended. 

The rejection of claims 17 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment. 

The rejection of claims 1, 6-15 and 19-20 under 35 U.S.C. 102(a)(2) as being anticipated by Piorkowski et al. (US 2021/0155883), hereinafter “Piorkowski” and the rejection of claims 2-5 under 35 U.S.C. 103 as being unpatentable over Piorkowski as applied to claims 1, 6-15 and 19-20 above, and further in view of Bellomi et al. (US 2018/0112157) are withdrawn in view of Applicant’s statement that, not later than the effective filing date of the claimed invention, the subject matter disclosed in US 2021/0155883 and the claimed invention were owned by Henkel AG & Co. KGAA.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al. (US 2015/0376550), hereinafter “Ohtani.”
	Regarding claims 1, 6-7, 10-13 and 19-20, Ohtani teaches a one-compartment water soluble pouch comprising a liquid laundry detergent composition Example 3 which comprises 14.5 wt% C11-C13LAS (i.e., C11-C13  linear alkylbenzene sulfonate anionic surfactant); 11.1 wt% 
C12 -C14AE1-3S, an anionic surfactant; 11.8 wt% Neodol ®25-7 nonionic surfactant; 12.5 wt% C12-C18 fatty acid; 15.9 wt% propylene glycol solvent; 6.1 wt% glycerol solvent; 0.5 wt% potassium sulfite (i.e., salt of a monovalent cation); 0.7 wt% magnesium chloride (i.e., salt of a divalent cation; see Table 2, paragraphs [0119] and [0069]),  wherein the total anionic surfactant is 14.5 wt% + 11.1 wt% = 25.6 wt%; total surfactant is 14.5 wt% + 11.1 wt% + 11.8 wt% = 37.4 wt%; and total solvent is 15.9 wt% + 6.1 wt% = 22.0 wt% (see paragraph 0119] and Table 2). The pouch comprising the liquid laundry detergent composition of Example 3 is prepared by the following steps: a) Mixing propylene glycol and water in a mixer by applying a shear of 200 rpm, and keeping the temperature of the combination under 45oC; b) adding Neodol ®25-7 nonionic surfactant; glycerol, potassium sulfite, C11-C13 LAS, C12-C18 fatty acid, C12 -C14AE1-3S in sequence obtained in step a), keeping on mixing by applying a shear of 200 rpm, adjusting pH with monoethanolamine to 7.4; c) adding magnesium chloride and other additives like protease and amylase enzymes into the combination obtained in step b), d) mixing by applying a shear of 250 rpm for 1 minute, adding monoethanolamine and hydrogenated castor oil, thus forming a liquid laundry detergent composition, and wherein the composition  is  later contained (i.e., enclosed) in a water-soluble film (see paragraphs [0120]-[0122]). While Example 3 comprises adding the protease and amylase enzyme with the magnesium chloride, please note that the teachings of Ohtani is not limited to this one example, because in the broad teachings of Ohtani, enzymes are only optional and not essential ingredients of the composition (see paragraph [0067]. Ohtani, however, fails to specifically disclose introducing the magnesium chloride to the mixture containing the surfactant, fatty acid and solvent to form a cloudy salt-containing composition having a turbidity above 60 NTU and wherein this step does not include introducing an enzyme, and the composition comprising 6 to 10 wt% fatty acid as recited in claim 1.
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have introduced the magnesium chloride to the mixture containing the surfactant, fatty acid and solvent, without the enzymes because in the broad teachings of Ohtani, enzymes are only optional as disclosed in paragraph [0067]. It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the composition of Ohtani to have a turbidity within those recited because similar ingredients and similar process steps have been utilized, hence, the property of the resulting composition would behave similarly. Regarding the amount of the fatty acid, considering that Ohtani teaches 12. 5 wt%, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough (12.5 wt% in Ohtani vs 10 wt% of the present claim) that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.
	Regarding claim 8, Ohtani teaches a liquid laundry detergent composition comprising 12.5 wt% C12-C18 fatty acid in Example 3 (see Table 2). Ohtani, however, fails to specifically disclose 6 to 10 wt% fatty acid as recited in claim 8.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough (12.5 wt% in Ohtani vs 10 wt% of the present claim) that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.
	Regarding claims 9 and 14, even though Ohtani does not explicitly disclose the yield point of the liquid laundry detergent composition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the composition of Ohtani to have a yield point within those recited because similar ingredients and similar process steps have been utilized, hence, the property of the resulting composition would behave similarly.
	Regarding claim 15, Ohtani teaches that the temperature during the mixing of the propylene glycol and water in a mixer (i.e., the first step) was kept under 45oC (see paragraph [0120]). Ohtani does not explicitly disclose a temperature of between 20 and 40oC during step b, i.e., adding of the magnesium chloride.
	Considering that Ohtani teaches the first step under 45oC, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the following step, i.e., the step of adding the magnesium chloride to also be under 45oC, wherein under 45oC would include temperatures between 20 and 40oC.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani as applied to claims 1, 6-15 and 19-20 above, and further in view of Bellomi et al. (US 2018/0112157), hereinafter “Bellomi.”
	Ohtani teaches the features as discussed above. As stated above, Ohtani teaches a method of making the liquid laundry detergent composition in a similar order as recited in instant claim 1. In addition, Ohtani teaches that the laundry detergent composition is generally prepared by conventional methods such as those known in the art of making laundry detergent compositions (see paragraph [0081]. Ohtani, however, fails to disclose: (1) the first flowable washing agent preparation (i.e., containing surfactant, fatty acid and solvent) is continuously introduced from a buffer container into a main line as recited in claim 2); (2) the salt of the divalent cation is continuously introduced into the main line via a secondary line as recited in claim 3; and the salt of the divalent cation is in the form of an aqueous solution as recited in claim 4; and (3) wherein the salt of a divalent cation is introduced into the main line via a secondary line having an outlet opening located within a mixing zone of a mixing device positioned within the main line as recited in claim 5.
	Bellomi, an analogous art, teaches a method for producing a liquid composition which contains surfactants (see abstract), like washing agents for laundry (see paragraphs [0002], [0020] and [0150]), wherein a mixture is produced in a batch method in a first step, which mixture is then further processed in a second step in a continuous method (see paragraph [0015] and claim 1). The mixture produced in the batch method comprises solvent (see claim 2), surfactants (see claim 4) and fatty acid (see claim 5). The continuous method comprises a main line in which the different components of the composition are introduced in a predetermined, defined sequence, via secondary feed lines (see paragraph [0042]), and static and/or dynamic mixers are provided in the main line for improved thorough mixing (see paragraph [0043]). FIG. 1 shows the continuous method, wherein numerals 1 through 17 are supply lines for different ingredients and B is static mixer 1, C is static mixer 2 and D is a dynamic mixer, wherein the masterbatch (mixture from batch method) is introduced via one of the supply lines 1 or 2 and other ingredients in different supply lines (see paragraphs [0047]-[0048], [0050]-[0088]. From FIG. 1, it is envisaged that the outlet openings of the secondary feed lines are within the operating range of the mixing devices which are attached within the main line. In order to make possible a uniform filling, the continuous system can also have a decoupling container as an atmospheric buffer (underlinings supplied; see paragraph [0089]).  In this continuous method, all materials are metered together in liquid form in a continuous system into the main line, and homogenized by means of dynamic and/or static mixers; and liquid products are liquids or solutions of solids in a suitable solvent as well as stable suspensions, dispersions or emulsions (underlinings supplied; paragraph [0045]). The compositions produced according to the above method is preferably stable over a period of 12 weeks or more, and the compositions can be stored at room temperature or a higher temperature, in particular at 20oC to 40oC (see paragraph [0110]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared the liquid laundry detergent composition of Ohtani by continuously introducing the mixture of solvent, surfactants and fatty acid from one supply line or from a buffer container into a main line comprising a mixing device like a static or dynamic mixer, and introducing other additives like the magnesium chloride in the form of an aqueous solution from a secondary feed line into the main line because Ohtani teaches that the laundry detergent composition is prepared by conventional methods such as those known in the art of making laundry detergent compositions and Bellomi teaches such conventional method steps, which also result in compositions that are stable over a period of 12 weeks or more, and the compositions can be stored at room temperature or a higher temperature as taught by Bellomi. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani as applied to claims 1, 6-15 and 19-20 above, and further in view of Ishikawa et al. (US 2003/0013630), hereinafter “Ishikawa.”
	Ohtani teaches the features as discussed above. As stated above, Ohtani teaches the incorporation of 0.5 wt% potassium sulfite into the composition (see Table 2). Ohtani, however, fails to disclose sodium chloride as recited in claims 16-18.
	Ishikawa, an analogous art, teaches the equivalency of potassium sulfite with sodium chloride as inorganic salts (see paragraph [0011]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the potassium sulfite of  Ohtani with sodium chloride because the substitution of art recognized equivalents as shown by Ishikawa is within the level of ordinary skill in the art. In addition, the substitution of one inorganic salt for another is likely to be obvious when it does no more than yield predictable results.

 Response to Arguments
Applicant's arguments filed on May 24, 2022 have been fully considered but they are not persuasive. 
	With respect to the rejection of claims 1, 6-15 and 19-20 under 35 U.S.C. 103 as being unpatentable over Ohtani; the rejection of claims 2-5 under 35 U.S.C. 103 as being unpatentable over Ohtani as applied to claims 1, 6-15 and 19-20 above, and further in view of Bellomi; and the rejection of claims 16-18 under 35 U.S.C. 103 as being unpatentable over Ohtani as applied to claims 1, 6-15 and 19-20 above, and further in view of Ishikawa, Applicant argues that Ohtani only teaches 12.5 wt% fatty acid. Applicant then argues that the present claim 1 is amended to narrow the range of fatty acid to “6 to 10 wt%” and this range cannot be considered “close enough” such that one skilled in the art would have expected the composition of Ohtani with 12.5 wt% fatty acid to have the same properties as the claimed composition with 6 to 10 wt% fatty acid. Applicant also argues that Ohtani is not specific to a method for achieving opacity of a wash composition, and would not have the claimed turbidity (or yield point) because they do not contain the same amount of fatty acid.  
The Examiner respectfully disagrees with the above arguments because, as stated in paragraph 7 above, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough (12.5 wt% in Ohtani vs 10 wt% of the present claim) that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I. Absent any showing of unexpected results or criticality, the obviousness rejection over Ohtani is maintained.  
	Applicant also argues that Ohtani further teaches introducing enzymes in the same step as divalent cation, and it would not be obvious to modify the order of addition of the enzymes of Ohtani as there is no indication that they affect opacity or rheology in the manner added.
	The Examiner respectfully disagrees with the above argument because, as already stated above, Ohtani, in paragraph [0067] teaches that the enzymes are only optional and therefore, not essential ingredients of the composition.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                  /LORNA M DOUYON/                                                                                  Primary Examiner, Art Unit 1761